Order                                                                        Michigan Supreme Court
                                                                                   Lansing, Michigan

  October 25, 2013                                                                   Robert P. Young, Jr.,
                                                                                                Chief Justice

  146719                                                                              Michael F. Cavanagh
                                                                                      Stephen J. Markman
                                                                                          Mary Beth Kelly
                                                                                           Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                 Bridget M. McCormack
            Plaintiff-Appellee,                                                          David F. Viviano,
                                                                                                     Justices
  v                                                       SC: 146719
                                                          COA: 311402
                                                          Genesee CC: 11-029604-FH
  CHRISTOPHER RYAN OLSICK ,
           Defendant-Appellant.

  ____________________________________/

          On order of the Court, the application for leave to appeal the January 2, 2013 order
  of the Court of Appeals is considered, and it is DENIED, because we are not persuaded
  that the questions presented should be reviewed by this Court.

          MARKMAN, J. (concurring).

          The trial court proceedings raise the question whether that court imposed a
  different sentence than the one the parties agreed to in the Cobbs agreement, 1 without
  affording defendant an opportunity to withdraw his plea. At the plea hearing, defense
  counsel stated that he believed he and the prosecutor had reached a sentencing agreement,
  if the court would agree. The following exchange then transpired:

                 [Defense Counsel]: Okay. There’s a felony firearm count, so we
          have that. If we could agree that the minimum on the other matters does
          not exceed 48 months, then in adding the 48 months with the 2 years we’d
          have 6. We would have the matter resolved, Judge.
                 [Prosecutor]: . . . [T]he People would have no objection if the
          Court wants to enter into an agreement with the defendant to sentence him
          to 48 months on the non felony firearm charges plus the 2 for the felony
          firearm. That gives us our 6 [years]. . . . [Plea Tr, pp 4-5.]




  1
      People v Cobbs, 443 Mich 276 (1993).
                                                                                                                2


Subsequently, the trial court stated, “If you agree I’ll do it.” The prosecutor stated, “I
will agree.” Thus, this exchange strongly indicates that the parties agreed to a total
minimum sentence of six years. Yet later at the plea hearing, after the trial court had
advised defendant of the consequences of entering a no-contest plea, the following
exchange occurred:

           The Court: Now as far as the deal goes, . . . it’s basically guidelines
      minimum in prison, Mr. Lazzio [defense counsel].
               [Defense Counsel]: That would be fair, Judge.
                                                 * * *
            The Court: So you get 2 years in prison on the felony firearm and I
      give you the guideline minimums on the other charges. Is that what you
      understand, Mr. Olsick?
               The Defendant: Yes, Your Honor. [Id. at 15-16.]
        This latter exchange, in contrast to the former, predicates the sentencing
agreement on the sentencing guidelines minimum range, rather than 48-month sentences
for the non-felony-firearm charges. There is similar confusion in the written
documentation of the sentencing agreement. While a form signed by defendant, titled
“Request by Defendant for Statement of Preliminary Evaluation of Sentence,” stated that
“the court’s preliminary evaluation of sentence length is guideline minimum in prison,”
another form signed by defendant stated that the “maximum sentence is 6 years in
jail/prison, and the minimum sentence is 20 years[.]”

        Notwithstanding this confusion, I concur in this Court’s denial of leave to appeal,
as defendant’s failure to file a motion to withdraw his plea within six months after
sentencing precludes defendant from raising on appeal any claim of noncompliance with
the rules set forth in subchapter 6.300 of the Michigan Court Rules or any other claim
that the plea was not an understanding, voluntary, or accurate one. MCR 6.310(C) and
(D). Defendant is not precluded, however, from filing a motion for relief from judgment
in accordance with the rules described in subchapter 6.500 of the court rules, MCR 6.501
et seq.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          October 25, 2013
       p1022
                                                                              Clerk